Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations of the claims:
“switch the first threshold to a second threshold higher than the first threshold when driving the starter motor to start the engine in case of switching from the second traveling mode to the first traveling mode and use the second threshold until the engine rotation speed reaches a reference rotation speed: and
prohibit for a time, switching to the second threshold after the engine rotation speed reaches a reference rotation speed” in claim 1; and 
“limit an output voltage of the direct-current-to-direct-current converter when the controller detects that an output current of the direct-current-to-direct-current converter becomes equal to or higher than a first threshold,
switch the first threshold to a second threshold higher than the first threshold when driving the starter motor to start the engine in case of switching from the second traveling mode to the first traveling mode, and use the second threshold until the engine rotation speed reaches a reference rotation speed: and
prohibit, for a time, switching to the second threshold after the engine rotation speed reaches a reference rotation speed” in claim 14.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 16, line 4, after the phrase “direct-current-to-direct-current” the phrase -- converter falls short of the electric power to be consumed by the starter motor and the accessory, the boost permitting control is initiated by the controller. -- has been added.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/            Primary Examiner, Art Unit 3747